Appeal by the defendant from an amended judgment of the County Court, West-*411Chester County (Carey, J.), rendered November 9, 1994, revoking a sentence of probation and restitution previously imposed by the same court, upon a finding that she had violated a condition thereof, upon her admission, and entering a civil judgment in the amount of $9,378 for restitution pursuant to Penal Law § 60.27 (5).
Ordered that the amended judgment is affirmed.
The record shows that the appellant breached the condition of her plea agreement requiring her to make monthly restitution payments to the victim of the crime that she committed. At her resentencing, the appellant agreed that she still owed $9,378 in restitution payments, and she consented to the entry of a civil judgment in that amount against her in exchange for her discharge from probation.
The appellant contends for the first time on appeal that the County Court should have reduced her restitution obligation to the amount that she had already paid. This contention is unpreserved for appellate review. In any event, it is without merit. Since the appellant has received the benefit of her bargain, i.e., discharge from probation, she cannot rescind her agreement. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.